Title: To Thomas Jefferson from Jean Holker, 14 August 1785
From: Holker, Jean
To: Jefferson, Thomas



Sir
Rouen 14 of Aug. 1785

I Received the Pleaseur of yours of the 29 past and being obliged to goe into the Contéery on the account of my health, I spoeke to a friend to see If he could not meet with a pear of horseis fitting for you, came here too days agoe and find he has not been able to doe the Commision, or have I any Expectations at present. One thing is certin all horse Marchands air Harpers and maks no Scrupel of cheating their father, all which I know to my Expenceis, so woud advise you to keep a Lookeout and see If you cant fit your Self in Paris, for Really I dont beleive you can be so well served here, unless one could meet with some one out of the Contéery, who has a pear of horseis to sell. This may happen, but the occasions air not Common. Our friend Docter Bancroft past to see me in the Contéery, on Friday last and tould me you was well. May you allways continue so, for life without health is little worth; it woud be agreeable to me could I in any Shape be of use, and as such beg on every occasion youl Imploy me, and believe me most Sincearly with Respect Sir you Most Obed. & very humble Servant,

J Holker

